IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


DAVID SOLOMON, HAINES &                   : No. 461 MAL 2018
KIBBLEHOUSE, INC., O'NEIL                 :
PROPERTIES GROUP, HENKELS &               :
MCCOY AND COMMONWEALTH OF                 : Petition for Allowance of Appeal from
PENNSYLVANIA                              : the Order of the Commonwealth Court
                                          :
DAVID SOLOMON AND FANYA                   :
SOLOMON                                   :
                                          :
            V.                            :
                                          :
JOSEPH D. HULME, IV                       :
                                          :
            V.                            :
                                          :
HAINES & KIBBLEHOUSE, INC.


PETITION OF: DAVID SOLOMON,
HAINES & KIBBLEHOUSE, INC., O'NEIL
PROPERTIES GROUP, HENKELS &
MCCOY AND MCMAHON ASSOCIATES,
INC.


                                     ORDER



PER CURIAM

     AND NOW, this 9th day of January, 2019, the Petition for Allowance of Appeal is

DENIED.